Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1, 4, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Jr. (US Patent 4,507,816), Saputo (US Patent 4,734,946), and Dyer, Jr. (US Patent 5,367,727) and further in view of Dzurko (US Patent 5,173,943).
As to claim 1, Smith teaches an audio-enhanced furniture system, comprising: an assemble-able modular bed having a base (Fig. 1, below box-like open frame 16 is the base), the base including a frame (Fig. 1, frame 12) wherein the frame of the base has an enclosure (abstract, col. 2, lines 37-42; col. 4, lines 21-40); and a speaker system positioned within the footprint of the assemble-able modular bed (Figs. 1 & 3, speakers 52, col. 4, lines 21-50), the speaker system comprising a speaker embedded and concealed within the enclosure of the frame of the base (Fig. 1, abstract, col. 2, lines 37-42 and lines 65-67; col. 4, lines 21-52); the speaker system is hidden from view and so that sound of the speaker resonates within the enclosure to improve sound quality of the speaker (abstract, col. 2, lines 37-42 and line 65 through col. 3, line 5; col. 4, lines 21-52 – the loudspeaker under the bed insulated in loudspeaker enclosure that extend from the floor to the deck of the bed so that the sound of the speaker resonates within the enclosure, hence the speaker system is hidden from view); speaker embedded and 
Saputo teaches a waterbed sleep system comprises a plurality of hooks provided on the bottom of the sections at spaced location for receiving grommets of upholstery and the hooks are engaged by grommets or loops on the bedding or upholstery that the user will wrap around the bed, platform and frame when assembled (abstract, col. 2, lines 2-5, col. 3, lines 43-49).
Dyer teaches the waterbed structure with bag 110 is filled with water, a foundation 104 supports the mattress structure at a conventional height and a plurality of foot members configured to support the base above a support surface (Fig. 1 and related texts).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Saputo and Dyer into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience and it is well known to have upholstery on the waterbed. Smith, Saputo, and Dyer do not explicitly discuss driver of the speaker is oriented downwards towards a floor on which the bed is supported; however, changing direction of speaker/subwoofer is well known in the art. It is purely design choice.
Dzurko teaches driver 14 of speaker 2 is oriented downwards towards a floor (Fig. 1; col. 3, lines 34-39; claims 4 and 9).

As to claim 4, Smith teaches the audio-enhanced furniture system of claim 3, wherein the speaker embedded and concealed positioned in an upward facing speaker (Fig. 1; abstract; col. 2, line 67 through col. 3, line 1; col. 4, lines 21-52).
As to claim 22, Smith teaches a speaker system positioned within the footprint of the assemble-able modular bed (Figs. 1 & 3, speakers 52, col. 4, lines 21-50), the speaker embedded and concealed within the enclosure of the frame of the base (Fig. 1, abstract, col. 2, lines 37-42 and lines 65-67; col. 4, lines 21-52), and Saputo teaches a waterbed sleep system comprises a plurality of hooks provided on the bottom of the sections at spaced location for receiving grommets of upholstery, and the hooks are engaged by grommets or loops on the bedding or upholstery that the user will wrap around the bed, platform and frame when assembled (abstract, col. 2, lines 2-5, col. 3, lines 43-49). It would have been obvious to have the speaker immediately underneath a portion of the upholstery fabric in order for the upholstery fabric extends over a driver of the speaker so that the upholstery fabric can cover the speaker for better looks.

3.	Claims 2-3, 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Smith, Saputo, Dyer, and Dzurko in view of Rawls-Meehan (2015/0334482).
As to claim 2, Smith, Saputo, Dyer, and Dzurko do not explicitly discuss the audio-enhanced furniture system of claim 1, wherein the assemble-able modular bed 
Rawls-Meehan teaches the audio-enhanced furniture system of claim 1, wherein the assemble-able modular bed further comprises: a transverse member (Fig. 5, 32) selectively coupled to the base (Fig. 5, base 18); and a coupler for selectively coupling the base to the transverse member (Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Rawls-Meehan into the teachings of Smith, Saputo, Dyer, and Dzurko for the purpose of selectively position the base and transverse member in different locations, for example outside surface of the base, with respect to each other.
As to claim 3, Smith, Saputo, Dyer, and Dzurko do not explicitly discuss the audio-enhanced furniture system of claim 2, wherein: the speaker system further comprises a speaker embedded and concealed entirely within the transverse member; and wherein the base and transverse member can be selectively positioned in different locations with respect to each other, thereby selectively positioning the speaker system.
Rawls-Meehan teaches the audio-enhanced furniture system of claim 2, wherein: the speaker system further comprises a speaker mounted within the transverse member (speakers 20 mounted to transverse member (Fig. 5, 32). Rawls-Meehan does not explicitly discussed the base and transverse member can be selectively positioned in different locations with respect to each other, thereby selectively positioning the speaker system. However, the base having a plurality of rails 32 or the transverse member which connected to the legs 14 (Fig. 5 and [0033]) can be selectively positioning in 
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Rawls-Meehan into the teachings of Smith, Saputo, Dyer, and Dzurko for the purpose of selectively positioning the speaker in different locations according to user’s design and needs.
As to claim 5, Rawls-Meehan teaches the audio-enhanced furniture system of claim 3, wherein the speaker mounted within the transverse member is a front facing speaker (Fig. 5, [0005, 0027, 0032]).
As to claim 6, Rawls-Meehan teaches the audio-enhanced furniture system of claim 3, wherein the speaker mounted within the transverse member is a side facing speaker (Fig. 10 shows a side view mounting a speaker to the leg, it depends on what view one looking at the speaker and it is purely design’s choice).

4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Saputo, Dyer, and Dzurko in view of Rocque et al. (2018/0158192).
As to claim 8, Smith, Saputo, Dyer, and Dzurko do not explicitly disclose the audio enhanced furniture system of claim 1, further comprising one or more lights on a bottom surface of the base.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rocque into the teachings of Smith, Saputo, Dyer, and Dzurko for the purpose of illuminating the overhanging components of the bed.

5.	Claims 9-12, 14-15, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Saputo, Dyer, Rawls-Meehan (2015/0334482), and Rhoads, JR. et al. (2017/0221340) and further in view of Dzurko (US Patent 5,173,943).
As to claim 9, Smith teaches an audio-enhanced furniture system, comprising:
(i) an assemble-able modular bed assembly (Fig. 1) comprising:
(A) a base (Fig. 1, below box-like open frame 16 is the base), the base including a frame (Fig. 1, frame 12) has a first enclosure (abstract, col. 2, lines 37-42; col. 4, lines 21-40);
(B) a cushion positioned on top of the base (Fig. 1, water filled mattress 18 on top of box-like open frame 16); and
 (ii) a speaker system positioned within the footprint of the assemble-able modular bed assembly (Figs. 1 & 3, speakers 52, col. 4, lines 21-55); the speaker system comprising a first speaker embedded and concealed within the first enclosure of the frame of the base (Figs. 1 & 3, abstract, col. 2, lines 37-42 and lines 65-67; col. 4, lines 21-52); the speaker system is hidden from view and so that sound of the speaker resonates within the enclosure to improve sound quality of the speaker (abstract, col. 2, 
Smith does not explicitly disclose the base comprising a box spring and a plurality of foot members configured to support the base above a support surface; the box spring including the frame of the base is at least partially covered by upholstery fabric; a transverse member selectively coupled to an outside surface of the base; a driver of the speaker is oriented downwards towards a floor on which the bed is supported such that sound from the speaker is reflected off the floor.
Saputo teaches a waterbed sleep system comprises a plurality of hooks provided on the bottom of the sections at spaced location for receiving grommets of upholstery and the hooks are engaged by grommets or loops on the bedding or upholstery that the user will wrap around the bed, platform and frame when assembled (abstract, col. 2, lines 2-5, col. 3, lines 43-49). It would have been obvious to incorporate the teachings of Saputo into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience.
Dyer teaches the waterbed structure with bag 110 is filled with water, a foundation 104 supports the mattress structure at a conventional height and a plurality of foot members configured to support the base above a support surface (Fig. 1 and related texts).
 teaches the assemble-able modular bed further comprises: a transverse member (Fig. 5, 32) selectively coupled to the base (Fig. 5, base 18); a cushion positioned on top of the base (Fig. 1, cushion D on top of base 18).
Rhoads teaches the base comprising a box spring (Fig. 2, box spring 20); a cushion positioned on top of the base (Fig. 2, cushion or mattress 18 on top of mattress support 20 or base support as box spring, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rhoads for a box spring, Rawls-Meehan, Saputo and Dyer into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience and supporting the mattress and selectively position the base and transverse member in different locations, for example outside surface of the base, with respect to each other. Smith, Saputo, Dyer, Rawls-Meehan, and Rhoads do not explicitly discuss driver of the speaker is oriented downwards towards a floor on which the bed is supported such that sound from the speaker is reflected off the floor; however, changing direction of speaker/subwoofer is well known in the art. It is purely design choice.
Dzurko teaches driver 14 of speaker 2 is oriented downwards towards a floor (Fig. 1; col. 3, lines 34-39; claims 4 and 9).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Dzurko into the teachings of Smith for the purpose of Smith, Saputo, Dyer, Rawls-Meehan, and Rhoads for the purpose of promoting the flat response at the low frequencies.

As to claim 11, Smith teaches the speaker system further comprises a second speaker embedded and entirely concealed within the second enclosure so that the sound of the second speaker resonates within the second enclosure (Figs. 1 & 3; col. 4, lines 21-52); and Rawls-Meehan teaches the audio-enhanced furniture system of claim 10, wherein the transverse member has a second enclosure (Fig. 5, 20), it would have been obvious to incorporate the second speaker embedded and entirely concealed within the second enclosure into the transverse member of Rawls-Meehan in order to have the speaker embedded within the second enclosure of the transverse member so that sound of the second speaker resonates within the second enclosure. Rawls-Meehan does not explicitly discussed the base and transverse member can be selectively positioned in different locations with respect to each other, thereby selectively positioning the speaker system. However, the base having a plurality of rails 32 or the transverse member which connected to the legs 14 (Fig. 5 and [0033]) can be selectively positioning in different locations ([0029, 0010]) and the speakers system mounted to the transverse member, therefore when the transverse member and base positioned in different locations with respect to each other, the speaker mounted to the transverse member will be selectively positioning in different location when the transverse member positioned in different locations.
As to claim 12, Rawls-Meehan teaches the audio-enhanced furniture system of claim 11, the speaker system further comprising a speaker mounted within the 
As to claim 14, Rawls-Meehan teaches the audio-enhanced furniture system of claim 9, wherein the speaker mounted within the base is a subwoofer ([0004, 0006, and 0030]); Smith teaches the first speaker embedded and concealed within the base (Fig. 1; abstract; col. 2, line 65 through col. 3, line 3; col. 4, lines 21-52).
As to claim 15, Rawls-Meehan teaches the audio-enhanced furniture system of claim 14, wherein the speaker system further comprises a subwoofer 20 to optimize sound ([0007]) and subwoofer 20 mounted to the base 18 of the bed ([0030]) to provide for added bass and vibration to be felt by the user of the bed ([0032]). It would have been well known in the art of audio speaker that subwoofer amplifies the current and converts it to sound, hence it would have been obvious that the speaker system comprises subwoofer that amplifies the current and converts it to sound that mounted within the base. 
As to claim 17, Smith teaches an audio-enhanced furniture system, comprising:
a base (Fig. 1, base below box-like open frame 16), the base including a first frame (Fig. 1, frame 12) wherein the first frame has a first enclosure (Figs, 1 & 3, frame 12 has first enclosure 42); a cushion positioned on top of the base (Fig. 1, water filled mattress 18 on top of box-like open frame 16);

Smith does not explicitly disclose a box spring and a plurality of foot members configured to support the base above a support surface; the first frame is at least partially covered by a fabric cover; a transverse member having a second frame that has a second enclosure that is at least partially covered by a fabric cover wherein the transverse member is positioned in an upright position relative to the base so as to have a height that is greater than that provided by the base; a coupler for selectively coupling the transverse member to an outside surface of the base; a subwoofer embedded and concealed within the first enclosure of the first frame of the based beneath the fabric cover of the base; the frame of the base is at least partially covered by upholstery fabric; a front facing speaker within the second enclosure of the second frame of the transverse member beneath the fabric cover of the transverse member; the base and transverse member can be selectively positioned in different locations with respect to each other, thereby selectively positioning the speaker system; and a driver of the 
Saputo teaches a waterbed sleep system comprises a plurality of hooks provided on the bottom of the sections at spaced location for receiving grommets of upholstery, and the hooks are engaged by grommets or loops on the bedding or upholstery that the user will wrap around the bed, platform and frame when assembled (abstract, col. 2, lines 2-5, col. 3, lines 43-49). It would have been obvious to incorporate the teachings of Saputo into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience.
Dyer teaches the waterbed structure with bag 110 is filled with water, a foundation 104 supports the mattress structure at a conventional height and a plurality of foot members configured to support the base above a support surface (Fig. 1 and related texts).
Rawls-Meehan teaches the assemble-able modular bed further comprises: the plurality of foot member of the bed (Figs. 1-5 – foot or legs 14); a transverse member (Fig. 5, 32) selectively coupled to the base (Fig. 5, base 18); and a coupler for selectively coupling the base to the transverse member (Fig. 5); a front facing speaker (Fig. 5, [0005, 0027, 0032]); a transverse member having a frame wherein the frame of the transverse member has a second enclosure (Fig. 5, transverse member 32 having base 18 of the transverse member 32 has an enclosure 20) wherein the transverse member is positioned in an upright position relative to the base (Fig. 5, transverse member 32 is positioned in a position relative to the base 18) so as to have a height that is greater than that provided by the base; a cushion positioned on top of the base (Fig. 
Rhoads teaches the base comprising a box spring (Fig. 2, box spring 20); a cushion positioned on top of the base (Fig. 2, cushion or mattress 18 on top of mattress support 20 or base support as box spring, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rhoads and Rawls-Meehan into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience and supporting the mattress and selectively position the base and transverse member in different locations, for example outside surface of the base or the transverse member is positioned in an upright position to the base to have a height greater than the base, with respect to each other according user’s needs and design choice. Smith, Saputo, Dyer, Rawls-Meehan, and Rhoads do not explicitly discuss driver of the speaker is oriented downwards towards a floor on which the bed is supported such that sound from the speaker is reflected off the floor, thereby improving 
Dzurko teaches driver 14 of speaker 2 is oriented downwards towards a floor (Fig. 1; col. 3, lines 34-39; claims 4 and 9).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Dzurko into the teachings of Smith for the purpose of Smith, Saputo, Dyer, Rawls-Meehan, and Rhoads for the purpose of promoting the flat response at the low frequencies.
As to claim 23, Smith teaches an audio-enhanced furniture system, comprising:
a base (Fig. 1, base below box-like open frame 16), the base including a first frame (Fig. 1, frame 12), the base being generally horizontal wherein the first frame has a first enclosure (Figs, 1 & 3, frame 12 has first enclosure 42); a cushion positioned on top of the base (Fig. 1, water filled mattress 18 on top of box-like open frame 16);
a speaker system positioned within the footprint of the assemble-able modular bed assembly (Fig. 1, speakers 52, col. 4, lines 21-55); the speaker system comprising a speaker embedded and concealed entirely within the first enclosure of the frame of the base (Fig. 1, abstract, col. 2, lines 37-42 and lines 65-67; col. 4, lines 21-52); the speaker is hidden from view and so that sound of the speaker resonates within the enclosure to improve sound quality of the speaker (abstract, col. 2, lines 37-42 and line 65 through col. 3, line 5; col. 4, lines 21-52 – the loudspeaker insulated in loudspeaker enclosure that extend from the floor to the deck of the bed so that the sound of the speaker resonates within the enclosure, hence the speaker system is hidden from view). Smith further teaches the speaker system further comprises a second speaker 
Smith does not explicitly disclose a box spring; the first frame is at least partially covered by a fabric cover; a transverse member having a second frame that has a second enclosure that is at least partially covered by a fabric cover, the transverse member is being oriented transverse to the base so as to be generally vertically upright; a plurality of foot members configured to support the base above a support surface; a coupler for selectively coupling the transverse member to an outside surface of the base; the speaker beneath the fabric cover of the transverse member; the base and transverse member can be selectively positioned in different locations with respect to each other, thereby selectively positioning the speaker system; and a driver of the speaker is oriented downwards towards a floor on which the bed is supported such that sound reflected off the floor in order to improve sound quality.
However, Smith teaches a speaker system positioned within the footprint of the assemble-able modular bed (Figs. 1 & 3, speakers 52, col. 4, lines 21-50), the speaker embedded and concealed within the enclosure of the frame of the base (Fig. 1, abstract, col. 2, lines 37-42 and lines 65-67; col. 4, lines 21-52), and Saputo teaches a waterbed 
Saputo teaches a waterbed sleep system comprises a plurality of hooks provided on the bottom of the sections at spaced location for receiving grommets of upholstery, and the hooks are engaged by grommets or loops on the bedding or upholstery that the user will wrap around the bed, platform and frame when assembled (abstract, col. 2, lines 2-5, col. 3, lines 43-49). It would have been obvious to incorporate the teachings of Saputo into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience.
Dyer teaches the waterbed structure with bag 110 is filled with water, a foundation 104 supports the mattress structure at a conventional height and a plurality of foot members configured to support the base above a support surface (Fig. 1 and related texts).
Rawls-Meehan teaches the assemble-able modular bed further comprises: the plurality of foot member of the bed (Figs. 1-5 – foot or legs 14); a transverse member (Fig. 5, 32) selectively coupled to the base (Fig. 5, base 18); and a coupler for selectively coupling the base to the transverse member (Fig. 5); a front facing speaker (Fig. 5, [0005, 0027, 0032]); a transverse member having a frame wherein the frame of 
Rhoads teaches the base comprising a box spring (Fig. 2, box spring 20); a cushion positioned on top of the base (Fig. 2, cushion or mattress 18 on top of mattress support 20 or base support as box spring, [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rhoads for a box spring and Rawls-Meehan and the teachings of Saputo and Dyer into the teachings of Smith for the purpose of providing a user with a more desirable comfortable experience and supporting the mattress and selectively position the base and transverse member in different locations, for example outside surface of the base, with respect to each other 
Dzurko teaches driver 14 of speaker 2 is oriented downwards towards a floor (Fig. 1; col. 3, lines 34-39; claims 4 and 9).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Dzurko into the teachings of Smith for the purpose of Smith, Saputo, Dyer, Rawls-Meehan, and Rhoads for the purpose of promoting the flat response at the low frequencies.

6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Saputo, Dyer, Rawls-Meehan, Rhoads, and Dzurko in view of Nohmura (US Patent 3,880,152).
	As to claim 16, Smith, Saputo, Dyer, Rawls-Meehan, Rhoads, and Dzurko do not explicitly disclose the audio-enhanced furniture system of claim 15, wherein the speaker system further comprises a receiver. Examiner notes that Applicant’s specification discloses an amplifier assembly comprises one or more amplifiers, audio receiver and/or controller for amplifying and controlling the outputs of the speakers ([0013]); subwoofer receives audio signal from receiver… ([0099]); signals transmitted to the speakers from the receiver ([0158]); speakers receive signals from the receiver… ([0169]) rather than the speaker system comprises a receiver.
	Nohmura teaches speakers are connected to an amplifier or radio receiver through a wire introduced into the bed (col. 2, lines 1-9).
.

7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Saputo, Dyer, and Dzurko, in view of Rawls-Meehan and submitted prior art Cohen (2010/0320819).
	As to claims 19-20, Smith, Saputo, Dyer, and Dzurko do not explicitly discuss the audio-enhanced furniture system of claim 1 wherein the furniture system further comprises an electrical hub is configured to be selectively mounted within the furniture system that provides power to the speaker system.
Rawls-Meehan teaches a power supply integrated with a power supply of the adjustable bed ([0007]), Smith, Saputo, and Rawls-Meehan do not explicitly discuss the audio enhanced furniture system of claim 1 wherein the furniture system comprises the electrical hub is configured to be selectively mounted within the furniture system.
Cohen teaches an electrical hub configured to selectively reside within the furniture assembly (Figs. 1, 2, 4 – amplifier assembly 202 configure to reside within amplifier box 501 underneath seat 70 (within the furniture assembly); [[0074], [0137]); and a speaker system comprising one or more speakers mounted within one or more portions of the furniture assembly (Figs. 13, 26 – speakers 30-33 and transducer 76 which produces sound mounted within the back 10 and seat 70; [0074], [0137], [0191], [0213]), the electrical hub acting as a source of electrical power 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rawls-Meehan and Cohen into the teachings of Smith, Saputo, Dyer, and Dzurko for the purpose of limiting conductivity by providing a central distribution point for power such that connectivity ports may be centralized as well.

8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, Saputo, Dyer, Rawls-Meehan, Rhoads, and Dzurko as applied to claim 9 above in view of Metcalf et al. (2012/0026724).
	As to claim 21, Smith, Saputo, Dyer, Rawls-Meehan, Rhoads, and Dzurko do not disclose an electronic furniture system as recited in claim 9 further comprising an induction charger mounted within the furniture assembly, the induction charger configured to be electrically coupled to the electrical hub.
	Metcalf teaches an induction charger mounted within the furniture assembly (Fig. 53 - primary coil 358 (induction charger) mounted within furniture component 502; [0065] – [0066]), the induction charger configured to be electrically coupled to the electrical hub (Fig. 53 - primary coil 358 capable of being electrically coupled to electrical hub via cable 510; [0065] – [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Metcalf into the teachings of Smith, Saputo, Dyer, Rawls-Meehan, Rhoads, and Dzurko for the purpose .
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-6, 8-12, 14-17, 19-23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argues that with respect to newly amended independent claims 1, 9, 17, and 23, prior arts of record do not teach “a driver of said speaker is oriented downwards towards a floor”. Please refer to the above claims rejections with respect to new cited prior art Dzurko (US Patent 5,173,943) teaches driver 14 of speaker 2 is oriented downwards towards a floor to further promote the flat response at the low frequencies (Fig. 1; col. 3, lines 34-39; claims 4 and 9).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652